Citation Nr: 0632338	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  03-13 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
50 percent for post-traumatic stress disorder.

2.  Service connection for hypertension with heart disease as 
being secondary to post-traumatic stress disorder.

3.  Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2004, the Board granted a motion for advancement 
on the docket in this appeal.  That same month, the Board 
remanded the claims for additional development and 
adjudicative action.  The case has been returned to the Board 
for further appellate review.


FINDINGS OF FACT

1.  Post-traumatic stress disorder is manifested by mood 
disturbances such as anxiety and irritability, difficulty 
sleeping, avoidance of crowds, and significant social, 
industrial, and emotional impairment.

2.  The preponderance of the evidence is against a finding 
that hypertension with heart disease was due to or was made 
worse by the service-connected post-traumatic stress 
disorder.

3.  The preponderance of the evidence is against a finding 
that the veteran is unemployable due solely to his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
50 percent for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.400, 4.7, 4.130, Diagnostic Code 9411 (2006).

2.  Hypertension with heart disease is not due to, the result 
of, or aggravated by post-traumatic stress disorder.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995).

3.  The criteria for a total rating for compensation based 
upon individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Id.  

By letter dated in January 2005, which is after initial 
consideration of the claims (which timing will be discussed 
below), VA advised the veteran of the essential elements of 
the VCAA.  VA informed the veteran that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claims, but that he must provide enough 
information so that VA could request any relevant records.  
It told him that it would obtain any evidence held by VA.  
The veteran was also informed of the types of evidence needed 
in claims for increase, secondary service connection, and 
individual unemployability.  Finally, he was told that if he 
had any evidence or information in his possession, that he 
should submit such evidence.  

As noted above, the January 2005 VCAA letter was issued after 
the initial determination of the claims on appeal; however, 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Initially, it must be noted that 
prior to the January 2005 letter, there were multiple 
attempts by VA to comply with the VCAA.  VA sent the veteran 
multiple letters addressing the evidence needed in a claim 
for service connection as opposed to a claim for increase (at 
that time, the veteran had not submitted his claim for 
secondary service connection).  Nevertheless, the January 
2005 letter corrected the past errors, and the veteran has 
not been prejudiced by such.  He has had an opportunity to 
respond to the VCAA letter, supplement the record, and 
participate in the adjudicatory process after the notice was 
given.  The claims were subsequently readjudicated by the RO 
in June 2006, when it issued a supplemental statement of the 
case.  For these reasons, the appellant has not been 
prejudiced by the timing of a fully-compliant VCAA letter.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  A letter addressing these elements was 
sent in September 2006.  

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  VA has obtained VA treatment records identified 
by the veteran.  The veteran has submitted statements from 
private physicians.  Finally, VA provided the veteran with 
examinations in connection with his claims.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  Post-traumatic stress disorder

Service connection for post-traumatic stress disorder was 
granted in a September 2000 rating decision and assigned a 
30 percent evaluation.  The veteran appealed the assignment 
of the 30 percent evaluation.  In June 2001, the RO granted a 
50 percent evaluation.  The veteran asserts that he warrants 
an increased rating for post-traumatic stress disorder.  He 
argues that he is eligible for more compensation.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned at the time service connection was granted for post-
traumatic stress disorder.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

The veteran's service-connected post-traumatic stress 
disorder is evaluated under Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria 
and evaluations are as follows, in part:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent 

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 50 percent.  The veteran 
has consistently reported having nightmares and sleep 
difficulties, where he sleeps approximately three to four 
hours per night.  He does not like to be in crowds but has a 
social life with six friends with whom he regularly goes out 
to dinner (once a week) and to church (twice a week).  He has 
stated he is part of a council on aging, and he plays cards 
with other members regularly.  The veteran is on his second 
marriage (his first wife passed away), and they have been 
married since 1994.  He describes his marriage as being good.  
The veteran has four children from his first marriage and 
seven grandchildren with whom he has described having good 
relationships.  He noted that he tries to stay active to 
avoid isolating himself.  Thus, the evidence fails to 
establish that he has an inability to establish and maintain 
effective relationships.  He has expressed getting irritable 
with his wife, but there is no evidence of impaired impulse 
control (such as unprovoked irritability with periods of 
violence).  Overall, she is supportive and they get along 
well.

There is no report by the veteran or a professional that he 
has obsessional rituals which interfere with routine 
activities.  The veteran has expressed interest in gardening, 
dancing, and going to church.  In the more recent treatment 
records, the veteran has expressed a lesser interest in these 
hobbies, but has attributed it to his declining physical 
health.  The evidence shows that the veteran has been 
consistently described as being oriented to time, place, and 
person, having normal speech that is logical and coherent, 
and having normal thought processes.  The veteran's memory 
has been described as being good for immediate, recent, and 
remote history.  This is evidence against the veteran having 
illogical, obscure, or irrelevant speech and evidence against 
a finding of spatial disorientation.  During examinations, he 
has been described as cooperative and pleasant.  The veteran 
has been described as being neatly dressed and well groomed, 
which is evidence against a neglect of personal appearance 
and hygiene.

The veteran has consistently denied having homicidal 
ideations, audiological and visual hallucinations, and 
delusions.  He has, however, reported having suicidal 
thoughts at times, but his report of such symptoms is 
inconsistent, and an examiner has questioned whether the 
veteran's report of suicidal attempts is accurate.  For 
example, initially, in 2000, the veteran had denied any such 
thoughts.  In March 2001, he noted he had a fleeting thought 
of suicide and that in January 2001 he bought some whiskey 
and had some pills and considered taking them but did not do 
so.  He then denied any suicidal thoughts at that time.  In 
December 2001, he denied any suicidal ideation.  In February 
2003, the veteran stated he had tried to commit suicide the 
prior summer (which would be in 2002) and that he took a 
bunch of pills with whiskey while his wife was away, but that 
he threw up in the middle of the night and did not tell 
anyone about this incident.  The examiner noted that there 
were some indications that some attempts were made by trying 
to cut his arm but that they were superficial cuts.  It was 
this examiner who questioned the veracity of the veteran's 
report of suicidal attempts.  The January 2005 examination 
report shows that the veteran denied suicidal ideations.  
Overall, the evidence is against a finding that the veteran 
has suicidal ideations.  Even if he had suicidal ideations, 
the Board finds that such symptom alone would not warrant an 
evaluation in excess of 50 percent.  

The veteran has reported having panic attacks, but he has 
never reported such when evaluated by professionals either 
during an examination or during outpatient treatment.  The 
Board finds that some of the symptoms the veteran reports 
associated with post-traumatic stress disorder are not 
credible.  The veteran has been seeking a higher evaluation 
for his service-connected disability since he was initially 
granted service connection for post-traumatic stress disorder 
in 2000.  In going through the evidence in the claims file, 
it consistently shows the veteran describing having more 
severe symptoms than at the last examination (which 
examination caused the continuance of the 50 percent 
evaluation).  In several examinations, the veteran has 
expressed frustration in his not being compensated for his 
post-traumatic stress disorder as much as he believes he 
should.  It is possible he truly believes his symptoms 
warrant an evaluation in excess of 50 percent, but it is also 
possible that the veteran is exaggerating his symptoms so 
that he can receive a higher evaluation.  It is the latter 
situation that the Board believes is occurring in this case.  
The veteran's report of increased symptoms of his post-
traumatic stress disorder are not the only facts that of 
which the Board questions their reliability.  The other facts 
will be discussed more in detail below.  

Thus, the Board has accorded lessened probative value to the 
veteran's report of the severity of his symptoms than to the 
findings made by professionals who have examined him.  In 
this regard, one of the psychologists (Dr. A) the veteran has 
seen has reported more severe symptoms of post-traumatic 
stress disorder than other mental professionals.  For 
example, the veteran was seen in April 2000 by a 
psychiatrist, and he reported that the veteran's mood was 
"not too good" and that he would get four hours of sleep 
each night.  The examiner stated the veteran had a supportive 
wife.  He noted the veteran's energy and activity was low, 
and his libido was decreased because of a prostatectomy.  The 
veteran denied suicidal ideations.  His cognition was fully 
intact, and he was oriented times three.  Speech was normal, 
as were the veteran's thought processes.  He described the 
veteran's post-traumatic stress disorder as being moderate to 
severe.  

That same month, the veteran was seen by Dr. A, who stated 
the veteran had anger, irritability, and rage and that he 
isolated himself from others.  He described the veteran as 
having significant memory loss, avoiding activities and 
events, having crying spells and hair loss.  He then stated 
that the veteran should be considered disabled due to post-
traumatic stress disorder by VA.  There are other reports by 
Dr. A that show the increased symptomatology, which symptoms 
are not shown in the VA examination reports throughout the 
appeal period.  For example, Dr. A states that the veteran 
essentially isolates himself and avoids people.  However, the 
VA examination reports show that the veteran reported having 
six friends with whom he regularly went to dinner and church.  
He also was a member of a community association and he would 
play cards with the other members regularly.  He has good 
relationships with his current wife and the four children he 
had in his prior marriage and his grandchildren.  In 
examination reports, examiners have concluded that the 
veteran's social impairment is no more than moderate.  Some 
have stated that it is only mildly disabling.  The 
description provided by Dr. A would indicate that the veteran 
has no social life whatsoever, which is not supported by the 
record.

Dr. A has reported symptoms that other examiners have 
reported; however, the Board finds that the findings made by 
Dr. A have lessened probative value since they are not 
supported elsewhere in the record.  Different VA examiners 
have reached similar conclusions with each other and have 
reported very similar symptoms associated with post-traumatic 
stress disorder.  Dr. A's report of symptoms, however, tend 
to be far more severe than those described by other VA 
examiners.  When the veteran was examined in April 2000, the 
examiner found the veteran's post-traumatic stress disorder 
mild to moderate.  In March 2001 and December 2001 (both 
examinations were conducted by the same examiner), the 
examiner stated the veteran had moderate symptoms associated 
with post-traumatic stress disorder.  In February 2003, the 
examiner found that the veteran's post-traumatic stress 
disorder was considerably disabling.  In the January 2005 
examination report, the examiner found that the level of 
severity of the veteran's post-traumatic stress disorder had 
not changed since his 2003 evaluation.  Dr. A has implied 
that he veteran is completely disabled due to post-traumatic 
stress disorder.  No other psychiatric professional has made 
that conclusion.  For these reasons, Dr. A's conclusions are 
outweighed by other psychiatric evaluations.  

The determination that the veteran warrants no more than a 
50 percent evaluation is supported by medical professionals's 
assignment of GAF scores of 60, 55, 50, and 45.  Although the 
GAF score does not fit neatly into the rating criteria, it is 
evidence, which the Court has noted the importance of in 
evaluating mental disorders.  See Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical manual of Mental Disorders 46-47 
(4th ed. 1994).  A GAF score of between 51 and 60 is defined 
as "Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  Id.  A GAF 
score of between 41 and 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.  One of the examiners who entered a GAF 
score of 50 noted that the veteran's psychiatric symptoms did 
not preclude gainful employment.  Thus, while the GAF score 
of 50 contemplates "unable to keep a job," the examiner 
made a specific finding that such was not the basis for the 
assignment of the GAF score.

There is a GAF score of 35 in a July 2005 VA outpatient 
treatment report.  Such score contemplates more serious 
symptoms than those contemplated under the 50 percent 
evaluation.  A GAF of 40 is defined as "Some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work, school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school.).  Id.  However, the veteran had 
recently had a cerebral hypoxia during a ventricular 
tachycardia episode in March 2005.  In noting the veteran's 
memory problem, the examiner stated it was probably the 
sequelae of the cerebral hypoxia.  The veteran was diagnosed 
with post-traumatic stress disorder, cognitive disorder, and 
mood disorder due to medical condition.  The examiner, 
however, had noted that the veteran was neatly dressed, 
groomed, and cooperative.  His speech was normal in rate, 
tone, and volume.  He had no delusions, hallucinations, or 
suicidal or homicidal ideations, and insight was fair.  Based 
upon the clinical findings, the Board finds that the cursory 
assignment of the GAF score of 35 without any explanation as 
to why the examiner assigned that number is outweighed by the 
specific clinical findings made by the examiner.

The Board is aware that the veteran's post-traumatic stress 
disorder impacts his ability to obtain and sustain 
employment; however, the Board finds that the preponderance 
of the evidence is against a finding that the veteran's 
service-connected post-traumatic stress disorder is the sole 
cause of this difficulty.  In the March 2001 examination 
report, the examiner stated that the veteran's post-traumatic 
stress disorder moderately impaired the veteran in his 
ability to maintain employment.  She reiterated such finding 
in the December 2001 examination report.  In the February 
2003 examination report, the examiner stated that the 
veteran's flexibility, reliability, and efficiency in an 
industrial setting was considerably impaired.  In the January 
2005 examination report, the examiner made a specific 
determination that the veteran post-traumatic stress disorder 
did not preclude gainful employment.  

In determining that no more than a 50 percent evaluation is 
warranted, the Board has considered all the veteran's 
symptomatology, and not just those listed under the 
50 percent evaluation for post-traumatic stress disorder.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The 
severity of the veteran's post-traumatic stress disorder does 
not rise to the level contemplated in the 70 percent 
evaluation.  The 70 percent evaluation contemplates someone 
who does not take care of his physical appearance and someone 
who does not function well with others.  Based upon the 
veteran's relationships with others, his outside interests 
and hobbies, and his physical descriptions, the evidence is 
against a finding that the veteran warrants the next higher 
evaluation.

The veteran is competent to report his symptoms.  To the 
extent that he asserted that his service-connected post-
traumatic stress disorder was worse than the 30 percent 
evaluation that was initially assigned, he was correct, and 
VA awarded him a 50 percent evaluation.  To the extent that 
the veteran has implied that he warrants more than a 
50 percent evaluation, the Board finds that the preponderance 
of the evidence does not support his contentions, for all the 
reasons stated above.  The Board attaches greater probative 
weight to the clinical findings of skilled, unbiased 
professionals than to the veteran's statements, even if 
sworn, in support of a claim for monetary benefits.  The 
Board is responsible for weighing all of the evidence and 
finds that the preponderance of it is against an initial 
evaluation in excess of 50 percent for post-traumatic stress 
disorder, and there is no doubt to be resolved.  Gilbert, 
1 Vet. App. at 55.  In view of the denial of entitlement to 
an increased evaluation, the Board finds no basis upon which 
to predicate assignment of "staged" ratings pursuant to 
Fenderson, supra.

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) (2006) is in order.  The RO has not addressed 
this issue.  The Schedule for Rating Disabilities will be 
used for evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2006), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 50 percent evaluation for post-
traumatic stress disorder are clearly contemplated in the 
Schedule and that the veteran's service-connected disability 
is not exceptional nor unusual such as to preclude the use of 
the regular rating criteria.  The Board has addressed above 
why it has determined that the private psychologist's opinion 
that the veteran is incapable of sustaining employment is 
outweighed by other evidence in the claims file.  

III.  Hypertension with heart disease

The veteran asserts that the service-connected post-traumatic 
stress disorder caused him to develop hypertension and heart 
disease.

Section 3.310(a) of Title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability which derives from 38 U.S.C.A. § 1110, provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2006).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran has brought forth competent evidence of current 
diagnoses of hypertension and atherosclerotic heart disease.  
Specifically, in May 1969, Dr. Underwood stated that the 
veteran had a myocardial infarction in October 1966 and again 
in July 1968.  At that time, he entered a diagnosis of 
arteriosclerotic heart disease.  He included a diagnosis of 
anxiety state.  In the January 2005 VA examination report, 
the examiner entered diagnoses of hypertension and 
atherosclerotic heart disease.  Therefore, the veteran has 
brought forth competent evidence of current diagnoses of 
hypertension and heart disease.  The issue before the Board 
is whether there is a nexus between the veteran's 
hypertension and heart disease and the service-connected 
post-traumatic stress disorder.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for any degree of disability due 
to hypertension with heart disease as being secondary to the 
service-connected post-traumatic stress disorder.  The 
reasons follow.

The evidence in favor of the veteran's claim are two 
statements from Dr. Davis, and a statement from Dr. 
Underwood, both of whom are private physicians.  In the 
November 2001 statement, Dr. Davis stated that one would 
associate the veteran's post-traumatic stress disorder with 
long-standing hypertension.  He added that it would be very 
likely to expect that the stress load heavily contributed to 
the hypertension and subsequently to the complicating end 
points of vascular disease.  Dr. Davis's second statement in 
March 2003 provides a more direct nexus opinion.  He stated 
that it is more likely than not that post-traumatic stress 
disorder caused by the veteran's years of military service in 
combat conditions precipitated the veteran's heart problems, 
namely myocardial infarction and hypertension.  He added 
that, "Since [the veteran] developed these symptoms in 1966, 
I think that it is more likely than not that these conditions 
are a direct relationship to service."  In an August 2002 
letter, Dr. Underwood noted that he had treated the veteran 
from 1957 to 1987 and that the veteran had suffered from 
myocardial infarctions in 1966, 1968, and 1976.  He added, 
"History revealed that he had had stress[-]related problems 
dating back to combat experiences during World War II.  This 
period[] of stress more likely than not aggravated or caused 
his heart condition which subsequently necessitated his 
retirement in 1969."  

The evidence against the veteran's claim are the medical 
records created contemporaneously with his myocardial 
infarctions.  A May 1969 medical examination report from Dr. 
Underwood shows that he diagnosed the veteran with heart 
disease and anxiety state.  There was no mention that the 
veteran's anxiety state either (1) precipitated the heart 
disease or (2) was due to combat in service.  The lack of 
such findings are supported by the September 1969 VA 
neuropsychiatric examination, wherein the VA examiner stated 
that the veteran's psychoneurotic reaction was secondary to 
the cardiac disability.  In the medical examinations 
submitted in 1974, neither Dr. Underwood nor Dr. Montgomery 
mentioned a psychiatric disorder at the time they diagnosed 
heart disease.  In an August 1974 VA examination report, the 
examiner noted the veteran had chronic anxiety secondary to 
his heart disability.  Finally, in a January 2005 VA 
examination report, the examiner stated that if it was 
established that the veteran had post-traumatic stress 
disorder immediately after leaving the service, then the 
hypertension and heart disease was at least as likely as not 
secondary to post-traumatic stress disorder.  He stated that 
if it was confirmed that post-traumatic stress disorder 
occurred five years ago, then his hypertension and heart 
disease was less likely than not due to post-traumatic stress 
disorder.

The Board finds that the evidence against the veteran's claim 
preponderates that which supports his claim.  The most 
probative evidence is that which was created 
contemporaneously with the veteran's myocardial infarctions.  
No medical professional stated that the veteran's heart 
disease and hypertension were caused by psychiatric symptoms.  
Dr. Underwood noted the veteran had "anxiety state," but 
there is no evidence that the anxiety state was due to 
service.  The veteran was seeking pension benefits at that 
time, which would indicate that he was not attempting to 
attribute hypertension or heart disease to his service, to 
include combat exposure.  When examined by a 
neuropsychiatrist in 1969, the veteran made no mention of 
having nervousness since service.  Rather, the nervousness 
the veteran described seemed to be part of his personality.  
Even then, the examiner made a specific finding that the 
veteran had developed the psychoneurotic reaction secondary 
to the cardiac disability.  The Board finds that this opinion 
is one of the more probative opinions, as this examiner had 
an opportunity to examine the veteran at that time, and he 
determined that the cause of the veteran's psychiatric 
disorder was the cardiac disability-not the other way 
around.  He also did not indicate that the psychoneurotic 
reaction was due to combat or service.  This medical opinion 
is further supported by the 1974 VA examination report, 
wherein the examiner also attributed the veteran's anxiety to 
his heart disease.  The Board is aware that the diagnosis of 
post-traumatic stress disorder did not exist back in 1969 and 
1974; however, it was still possible for a medical 
professional to attribute a psychiatric disorder to service.  
For years for instance, a diagnosis of "combat fatigue" has 
been recognized.  There is no showing of such in the evidence 
at that time.

Finally, in January 2005, a VA examiner had an opportunity to 
review the veteran's claims file and examine the veteran.  He 
noted that post-traumatic stress disorder had not been 
formally diagnosed until five years prior, but that the 
veteran reported he had symptoms relating to post-traumatic 
stress disorder prior to that.  He acknowledged that post-
traumatic stress disorder was known to predispose patients to 
hypertension and atherosclerotic heart disease.  He then 
provided two, different medical opinions, depending on when 
post-traumatic stress disorder was manifested.  If it was 
manifested right after the veteran was discharged from 
service, he found a relationship between hypertension and 
heart disease and the service-connected disability.  If, 
however, post-traumatic stress disorder was manifested five 
years ago, then there was no relationship between 
hypertension and heart disease and the service-connected 
disability.  The evidence of record shows that post-traumatic 
stress disorder was not shown until five years prior.  The 
Board will not construe a diagnosis of anxiety state or 
psychoneurotic reaction in 1969 as being indicative of post-
traumatic stress disorder or of a psychiatric disorder as a 
result of combat.  Additionally, the diagnosis of anxiety 
state and psychoneurotic reaction were not shown until 20 
years following discharge from service.  In 1969 and 1974, 
the psychiatric disorder the veteran was diagnosed with was 
attributed to the hypertension and heart disease as being 
secondary to such.  Therefore, the Board cannot make a 
finding that post-traumatic stress disorder was first shown 
soon after the veteran was discharged from service, and thus 
the examiner's opinion that it is less likely than not that 
hypertension and heart disease is due to post-traumatic 
stress disorder is accorded more probative value.

The Board has accorded Dr. Davis's and Dr. Underwood's 
attempt at asserting that post-traumatic stress disorder 
existed prior to hypertension or heart disease less probative 
value, as such statements are clearly based upon history 
provided by the veteran, which history is not supported by 
the record.  Additionally, as addressed within the decision, 
the Board questions the veteran's credibility, and thus any 
medical opinion based upon his report of history is accorded 
lessened probative value.  See Black v. Brown, 5 Vet. 
App. 177 (1993) (Board is not bound to accept medical 
opinions based on history supplied by veteran, where history 
is unsupported or based on inaccurate factual premises); see 
also Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 
5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 
(1993).  Further, neither physician provided a rationale for 
his opinion or upon what evidence each based his opinion; 
rather, they both merely stated that post-traumatic stress 
disorder existed prior to the veteran's heart problems 
without stating how they reached such conclusion.  

Although the veteran has alleged that his hypertension with 
heart disease is due to his service-connected post-traumatic 
stress disorder, he is not competent to state the etiology of 
his degenerative arthritis, as that requires a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for hypertension with heart 
disease as being secondary to the service-connected post-
traumatic stress disorder, to include as being aggravated by 
the service-connected disability, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.



IV.  Individual unemployability

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability because 
he cannot work as a result of his service-connected 
disabilities.  The veteran's service-connected disabilities 
are post-traumatic stress disorder, which is 50 percent 
disabling, tinnitus, which is 10 percent disabling, and 
bilateral hearing loss, which is noncompensably disabling.  

A total disability rating may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2006).  Total disability ratings for compensation may 
be assigned, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2006).

The veteran has a combined evaluation of 60 percent.  
However, the disabilities which combine to 60 percent (post-
traumatic stress disorder, tinnitus, hearing loss) were from 
the same combat incident in World War II.  See 38 C.F.R. § 
4.16(a)(2).  Under these circumstances, the veteran would 
meet the one disability ratable at 60 percent, which means he 
meets the schedular criteria for individual unemployability.  

For the veteran to prevail on a claim for a total rating for 
compensation based upon individual unemployability, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that the veteran is unemployed or 
has difficulty obtaining employment is not enough.  A 
disability rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether he is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  

Although the veteran meets the schedular criteria for 
consideration of individual unemployability, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran is actually unable to secure or follow a 
substantially gainful occupation solely as a result of his 
service-connected disabilities.  The veteran is shown to have 
graduated high school and had two years of college in 
business administration.  Following service, the veteran was 
self-employed and owned a grocery store, had a poultry farm, 
and had four drive-in restaurants.  In his VA Form 21-8940, 
Veteran's Application for Increased Compensation Based Upon 
Unemployability, the veteran indicated he stopped working in 
1968 due to post-traumatic stress disorder.  However, the 
records created contemporaneously with the veteran's 
inability to work at that time showed the veteran stopped 
working due to a cardiovascular disability (which is not 
service connected).  

For example, in May 1969, the veteran submitted a claim for 
pension benefits, stating that he was unable to work due to a 
heart condition, which had begun in 1966.  He submitted a 
medical statement from Dr. Underwood, who stated that the 
veteran had arteriosclerotic heart disease, two posterior 
myocardial infarctions, hypoprothrombinemia from coumadin 
therapy, by history, and anxiety state.  He noted the veteran 
was unable to do any manual work at present.  The veteran 
underwent a neuropsychiatric examination.  The veteran 
reported having an inside nervousness and stated he was a 
"rather hard[-]working, hard[-]driving conscientious 
individual."  The examiner diagnosed psychoneurotic 
reaction, which he stated was secondary to cardiac 
disability.  He estimated the veteran's degree of incapacity 
as "moderate."  VA did not find that the veteran's 
disabilities met the criteria for pension and denied the 
claim.  

In May 1974, the veteran again submitted a claim for pension 
benefits.  When asked what was the nature of the sickness, 
disease, or injuries for which the claim was made, the 
veteran stated to see the attached medical records from Drs. 
Underwood and Montgomery.  Dr. Underwood entered diagnoses of 
arteriosclerotic heart disease with coronary insufficiency, 
two, old posterior myocardial infarction, and postoperative 
state hernioplasty.  Dr. Montgomery entered a diagnosis of 
arteriosclerotic heart disease with poster myocardial 
infarction, recurrent.  An August 1974 VA examination report 
shows the examiner entered diagnoses associated with the 
veteran's cardiovascular system.  The veteran was 
subsequently granted pension benefits, as it had been 
determined he was precluded from working due to his 
disabilities.  

The veteran now claims, almost 30 years later that he had to 
stop working in 1969 due to post-traumatic stress disorder 
symptoms, as opposed to any heart condition he had back then.  
The Board accords more probative value to the statements made 
by the veteran at the time he stopped working than to 
statements he is making now.  While there was anxiety 
reported in 1969, there was no evidence that such was that of 
post-traumatic stress disorder.  When the veteran was 
examined by VA in 1969, he stated he had not worked since his 
heart attack in July 1968 and noted that his doctor told him 
he could not do anything that required exertion.  He also 
stated he had tried to work but that he could not sit for 
long periods of time because his legs and arms would go to 
sleep.  A medical professional determined that the veteran's 
anxiety was the result of the heart condition-not the other 
way around.  This is evidence against a finding that the 
veteran stopped working in 1969 due to post-traumatic stress 
disorder.

The veteran has submitted statements from private physicians 
in an attempt to establish that he had post-traumatic stress 
disorder in 1969; however, the Board does not accord these 
medical opinions any probative value.  Specifically, it is 
clear that the medical opinions are based upon history 
provided by the veteran, which the Board finds to be 
inaccurate or history that the veteran is incompetent to 
assert.  When the veteran was examined back in 1969, he 
described being nervous, but there was no evidence that the 
veteran's nervousness was related to experiences he had in 
service.  In fact, the veteran did not attempt to associate 
any of his disabilities to service.  One of the private 
medical opinions is from Dr. Underwood.  When Dr. Underwood 
submitted the 1969 medical record, he indicated the veteran 
had an "anxiety state," but there was no mention that such 
was related to service or related to the veteran's World War 
II experiences.  Dr. Underwood now claims that, "History 
revealed that [the veteran] had had stress[-]related problems 
dating back to combat experiences during World War II."  He 
added that the periods of stress more likely than not 
aggravated or caused the veteran's heart condition, which 
subsequently necessitated the veteran's retirement in 1969.  
While the 1969 medical record from Dr. Underwood shows a 
finding of "anxiety state," the 1974 one is silent for any 
disabilities other than cardiovascular ones.  In an August 
1974 VA examination report, the examiner stated that the 
veteran had chronic anxiety secondary to his heart disease.  
Again, a medical professional at the time attributed the 
veteran's anxiety to a disability that was not associated 
with the veteran's service.

Further lessening the veteran's credibility is the fact that 
he indicated in the VA Form 21-8940, submitted in November 
2001 that he had not worked in five years, which would 
indicate he had not worked after November 1996.  He stated he 
had become too disabled to work in 1968 and denied having 
tried to obtain employment after he became too disabled to 
work.  However, in the August 2000 VA examination report, the 
examiner noted the veteran had retired when he was 70 years 
old (he was 78 years old at the time of the examination).  
This would indicate that the veteran had some employment 
after 1968.  Additionally, in a November 2001 statement from 
the veteran's representative, he stated, "The veteran has 
informed us that he last worked in June 1999 as a self-
employed accountant."  First, that would indicate that the 
veteran had worked in the five years prior to his claim for 
individual unemployability,  Second, that would indicate that 
he had had some form of employment after 1968.  At the 
January 2005 VA examination, the veteran reported he had 
retired in 1969 but that he continued to work part-time since 
1969 doing tax work until "about five years ago and has not 
worked since then."  Due to the discrepancies of the 
veteran's report of his work history, the Board has accorded 
significantly lessened probative value to his statements, 
assertions, and reports of medical history.  It could be 
argued that the veteran's discrepancies are related to his 
post-traumatic stress disorder; however, even if conceding 
such, the fact remains that the veteran's report of facts has 
been inconsistent, and therefore unreliable.  

Nevertheless, there is no competent evidence that the veteran 
is unable to obtain and sustain gainful employment due to 
post-traumatic stress disorder (as opposed to a combination 
of post-traumatic stress disorder and heart problems).  In 
fact, there is evidence to the contrary.  In March 2001 and 
December 2001, a VA examiner determined that the veteran's 
ability to maintain employment and to perform job duties in a 
reliable, flexible, and efficient matter was moderately 
impaired.  In February 2003, the examiner determined that, 
industrially, post-traumatic stress disorder considerably 
impaired the veteran.  In January 2005, the VA examiner made 
a specific finding that the veteran's post-traumatic stress 
disorder did not preclude him from gainful employment.  Such 
is evidence against a finding that the veteran is unable to 
obtain and sustain gainful employment due to post-traumatic 
stress disorder.

In light of the lack of evidence to the contrary, the Board 
finds that a preponderance of the evidence is against a 
finding that the veteran is entitled to a total rating for 
compensation based upon individual unemployability due to 
service-connected disabilities.  The evidence clearly shows 
that the veteran stopped working full-time after having two 
heart attacks in the late 1960's.  Although he contends that 
he is now unable to work because of his service-connected 
post-traumatic stress disorder, the medical evidence as a 
whole does not support that contention.  Consequently, the 
Board finds that the veteran is not precluded from securing 
and following some form of substantially gainful employment 
as a result of his service-connected disabilities, and his 
appeal is denied.  The benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55. 




	(CONTINUED ON NEXT PAGE)





ORDER

An initial evaluation in excess of 50 percent for post-
traumatic stress disorder is denied.

Service connection for hypertension with heart disease as 
being secondary to post-traumatic stress disorder is denied.

Entitlement to a total rating for compensation based upon 
individual unemployability is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


